Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 1 of 23 PageID #: 313




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


 BOBBY’S COUNTRY COOKIN’, LLC;
 CASA MANANA, INC.; QUE PASA
 TAQUERIA, LLC; and CASA TU SULPHUR,
 LLC
                                                          Case No.: 2:19-cv-00552-TAD-KK
        Plaintiffs,
                                                          CLASS ACTION
        v.

 WAITR HOLDINGS, INC.


        Defendant.



        FIRST AMENDED AND SUPPLEMENTAL CLASS ACTION COMPLAINT

        Plaintiffs Bobby’s Country Cookin’, LLC; Casa Manana, Inc.; Que Pasa Taqueria, LLC;

 and Casa Tu Sulphur, LLC, individually and on behalf of all persons or entities nationwide who

 are similarly situated, upon personal knowledge as to facts pertaining to it individually and upon

 information and belief as to all other matters, based on the investigation of its counsel, against the

 Defendant Waitr Holdings, Inc., states as follows:

                                 I.      NATURE OF THE CASE

        1.      Plaintiffs bring this action to challenge Waitr’s systematic, repetitive breaches of

 the form agreement (what Waitr refers to as a “Master Services Agreement” or “MSA”) it enters

 with its restaurant customers by charging more for its services than agreed. Waitr made a deal

 with Plaintiffs and thousands of other restaurants: it would include them in its online ordering

 platform for a set amount of time in exchange for a fixed percentage of orders, called a “Service

 Transaction Fee.” Waitr broke the form MSA by instituting a practice whereby it unilaterally and



                                                   1
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 2 of 23 PageID #: 314




 unlawfully raised the Service Transaction Fee for customers a number of times, the latest of which

 occurred in 2018. That restaurant customers could have terminated their agreements (and forfeited

 the money they paid to Waitr to join the platform) does alter the fact that Waitr cannot unilaterally

 ignore the bargain it made and charge whatever it chooses.

         2.      Plaintiffs also bring this action to redress Waitr’s separate, more recent, unlawful

 conduct. On July 1, 2019, Waitr notified all of its restaurant customers that it was terminating the

 all active MSAs and that the only way for Waitr’s restaurant customers could remain on the

 platform was to sign a new MSA. This new, forced-place MSA dramatically increased restaurant

 customers’ costs. And while the existing MSA allowed either party to terminate the agreement

 with 30-days’ notice, Louisiana law mandates that Waitr exercise this discretion in good faith.

 Waitr violated the duty of good faith and fair dealing because it unscrupulously disregarded the

 harm it was causing Plaintiffs and class members in favor of its aims to extract more revenue from

 its restaurant customers and lock them into less favorable terms, all based upon purported

 justifications that are false.

         3.      Further, this case presents a prototypical situation for class treatment. Waitr’s

 conduct is uniform among all customers. Plaintiffs and all class members entered into the exact

 same form MSA with Waitr. The MSA with Plaintiffs and all class members mandates that

 uniform Louisiana law applies to all class members’ claims. The application of shared law to a

 common course of conduct will determine liability for the class as a whole, ensuring that the rights

 of thousands of small businesses are vindicated through the efficiency of a single trial.




                                                  2
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 3 of 23 PageID #: 315




                                  II. JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

 1332 because the amount in controversy exceeds $5,000,000, the proposed classes consists of more

 than 100 members, and minimal diversity exists.1

        5.      This Court has personal jurisdiction over Waitr because Waitr has its registered

 corporate headquarters in Lake Charles, Louisiana, is authorized to do business and in fact does

 business in this District, the specific conduct at issue in this case originated in and emanated from

 this District, and Waitr could reasonably anticipate litigation in this district under traditional

 notions of fair play and substantial justice. Further, the form, preprinted agreement between at

 issue contemplates jurisdiction in this Court.

        6.      Venue is proper in this Court under 28 U.S.C. § 1391. A substantial portion of the

 conduct giving rise to Plaintiffs’ claims and to the claims of putative class members occurred in

 this District. The form contract at issue provides for venue for all claims in this District.

                                          III.    PARTIES

        7.      Plaintiff Bobby’s Country Cookin’, LLC is an Arkansas entity with its principal

 place of business in Little Rock, Arkansas.

        8.      Plaintiff Casa Manana, Inc. is a Louisiana entity with its principal place of business

 in Lake Charles, Louisiana.

        9.      Plaintiff Que Pasa Taqueria, LLC is a Louisiana entity with its principal place of

 business in Lake Charles, Louisiana.

        10.     Plaintiff Casa Tu Sulphur, LLC, is a Louisiana entity with its principal place of



 1
  Waitr has more than 8,000 “restaurant partners,” the majority of which entered into the standard
 contract at issue, in over 20 states. Waitr, as a resident of Louisiana, is diverse from Plaintiff
 Bobby’s Country Cookin’, LLC, a resident of Arkansas, as well as from unnamed class members.

                                                   3
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 4 of 23 PageID #: 316




 business in Sulphur, Louisiana.

         11.    Plaintiffs respective experiences with Waitr are typical of the Service Transaction

 Fee Increase Class in all relevant aspects. Plaintiffs entered into the MSA at issue with Waitr.

 Like all MSAs at issue in this case, Plaintiffs’ contract provided that Waitr would include them in

 its online delivery platform in exchange for a fee and that Waitr would receive a fixed percentage

 of the amount ordered through the platform represented in the Service Transaction Fee in exchange

 for online ordering services. It contained a year long term that would auto-renew for successive

 year long terms unless a party opted-out at least 30 days before renewal. The MSA also provided

 that it would be governed under the laws of Louisiana and that it could not be altered in any way

 except through writing signed by both parties. On multiple occasions, Waitr unilaterally imposed

 a price increase on what it charged, raising the Service Transaction Fee each time for Plaintiffs.

 Including from 3.5% to 7%, from 10% to 15%, and from 7% to 15%. Waitr did this to thousands

 of similarly situated small businesses at the same time.

         12.    Additionally, Plaintiffs’ Casa Manana’s, Que Pasa’s, and Casa Tu’s respective

 experiences with Waitr are typical of the Agreement Termination Class in all relevant aspects.

 Like all MSAs at issue, Casa Manana’s, Que Pasa’s, and Casa Tu’s Waitr contract provided that

 either party could terminate the MSA with 30-days’ notice. Like all MSAs, the terms of the

 contract were to be interpreted under Louisiana law. Louisiana law provides that a party must

 exercise a termination clause in good faith. Waitr did not exercise this termination clause in good

 faith. Waitr terminated the MSAs solely for profit and to lock restaurant customers into more

 unfavorable terms of the new MSA, and did so for thousands of other small businesses at the same

 time.

         13.    Defendant Waitr Holdings, Inc. is a Delaware entity with its principal place of




                                                  4
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 5 of 23 PageID #: 317




 business in Lake Charles, Louisiana. It is the successor entity through merger to Waitr, Inc.,

 operates the Waitr platform, and entered into the form contacts at issue.

                            IV.     CLASS ACTION ALLEGATIONS

        14.     Plaintiffs bring this action pursuant to Rule 23(a) and (b)(3), and propose the

 following classes:

                The Service Transaction Fee Increase Class

                All persons or entities who reside in the United States who, at any time from

                May 1, 2009 through the date of class certification, entered into a written

                contract with Waitr, Inc., and whose Service Transaction Fee was increased.

                The Agreement Termination Class

                All persons or entities who reside in the United States who received

                notification in July 2019 that Waitr, Inc. was terminating their existing

                agreement effective August 1, 2019, and whose existing agreement was

                subsequently terminated or replaced.

        15.     Excluded from the proposed class are members of the judiciary, entities currently

 in bankruptcy, entities whose obligations have been discharged in bankruptcy, and governmental

 entities. Also excluded from the proposed class are Waitr’s employees, subsidiaries, and affiliates.

 Further excluded from the class are restaurant customers whose Service Transaction Fee was

 increased via a writing signed by both of the parties.

        16.     “Waitr, Inc.” in the above class definitions includes this entity, and all predecessors,

 related entities, successors, and assigns.

        17.     Plaintiffs maintain the right to create additional subclasses or classes, if necessary,

 and to revise these definitions to maintain cohesive classes which do not require individual inquiry

 to determine liability.

                                                   5
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 6 of 23 PageID #: 318




           A.    Existence And Predominance Of Common Questions Of Law And Fact.

           18.   By imposing unlawful Service Transaction Fee increases not allowed by the MSA,

 Waitr engaged in a common course of conduct which gives rise to common questions of law and

 fact which predominate in this litigation. This common course of conduct affected class members

 in the exact same manner. The amount of damages may differ among class members, but the fact

 and type of damages is uniform among all class members and flows directly from Waitr’s common

 conduct. A single, uniform, pre-printed contract will govern all class members’ claims. Louisiana

 law—mandated by Waitr’s own contract—applies to every class member’s claims.

           19.   Additionally, by terminating the agreement with all restaurant customers in bad

 faith, Waitr engaged in a common course of conduct which gives rise to common questions of law

 and fact which predominate in this litigation. This common course of conduct affected class

 members in the exact same manner. The amount of damages may differ among class members,

 but the fact and type of damages is uniform among all class members and flows directly from

 Waitr’s common conduct. A single, uniform, pre-printed contract will govern all class members’

 claims. Louisiana law—mandated by Waitr’s own contract—applies to every class member’s

 claims.

           20.   This shared nucleus of facts and law gives rise to numerous questions of law and

 fact which overwhelm any individual issues which might exist.

           21.   For the Service Transaction Fee Increase Class such common questions include,

 but are not limited to, the following:

           a.    Whether Waitr used standard form contracts with customers;

           b.    Whether Louisiana law governs the claims of the classes;

           c.    Whether Waitr increased its rates on putative class members who entered into the




                                                 6
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 7 of 23 PageID #: 319




                 standard contract;

          d.     Whether Waitr implemented the rate increases through an automated customer

                 relationship management system;

          e.     Whether the rate increases Waitr imposed were not authorized by its standard form

                 contracts;

          f.     Whether the rate increases Waitr were enacted not in good faith; and

          g.     Whether Waitr was unjustly enriched;

         22.     For the Agreement Termination Class such common questions include, but are not

 limited to, the following:

          a.     Whether Waitr used standard form contracts with customers;

          b.     Whether Louisiana law governs the claims of the classes;

         c.      Whether Waitr notified all restaurant customers that it was terminating their

                 agreements;

         d.      Whether Waitr was required to act in good faith in terminating the agreements with

                 restaurant customers;

         e.      Whether Waitr acted in good faith in their conduct surrounding termination of the

                 agreements; and

         B.      Numerosity.

         23.     The total number of members of the putative classes is so numerous that individual

 joinder is impracticable. Waitr has over 8,000 “restaurant partners” many of which were subjected

 to the rate increases at issue in this case and all of which were subject to the agreement termination

 at issue in this case.




                                                   7
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 8 of 23 PageID #: 320




         C.      Typicality.

         24.     The claims of the named Plaintiffs are typical of the claims of the classes. Plaintiffs,

 like other Service Transaction Fee Class members, entered into the form MSA and were subject

 to rate increases that were not legally justified. Plaintiffs were subject to, and harmed by, the exact

 same common policies and practices which effected all Service Transaction Fee Increase Class

 members.

         25.     Plaintiffs Casa Manana, Que Pasa, and Casa Tu, like other Agreement Termination

 Class members entered into the form MSA and were subject to, and harmed by, the same conduct

 in the bad-faith termination of its agreement as all other class members. Plaintiffs Casa Manana,

 Que Pasa, and Casa Tu were subject to, and harmed by, the exact same common policies and

 practices which affected all Agreement Termination Class members.

         D.      Adequacy.

         26.      Plaintiffs will fairly and adequately protect the interests of the members of the

 classes and have no interest antagonistic to those of other class members. Plaintiffs share the same

 interests and were harmed by the same conduct as each other class member. Resolution of this

 case will inherently vindicate and redress the interests of Plaintiffs equally with class members.

 Plaintiffs have retained class counsel competent and experienced in prosecuting class actions and

 such class counsel is financially able to represent the classes.

         E.      Superiority and Manageability.

         27.     The class action is superior to other available methods for the fair and efficient

 adjudication of this controversy. Individual joinder of all members of the class is impracticable.

 While the total amount at issue in this litigation is sizeable, individual damages for a given plaintiff

 are comparatively small and class members have little incentive to pursue individual claims. The




                                                    8
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 9 of 23 PageID #: 321




 interests of judicial economy favor adjudicating the claims for the Plaintiff classes in a single

 forum rather than on an individual basis, thus also ensuring consistent adjudications and a

 uniformity of decision. The proposed class definitions are objective and class membership is easily

 determined using customer information and financial records maintained by Waitr in electronic

 form. Calculation of damages can be accomplished using systematic means and objective criteria.

 The class action mechanism is administratively feasible and provides the benefit of unitary

 adjudication, economies of scale and comprehensive supervision by a single court.

                              V.      FACTUAL ALLEGATIONS

        28.     Waitr is a rapidly growing food delivery service with annual revenues over

 $69,000,000. In 2018, Waitr began operating as Waitr Holdings, Inc. and began trading on the

 NASDAQ stock market.

        29.     Plaintiffs are small businesses that own and operate respective restaurants. Like

 thousands of other small businesses in the United States that Waitr marketed its services to,

 Plaintiffs agreed to be included in Waitr’s online ordering network. In exchange for inclusion in

 this network, Plaintiffs and class members agreed to pay Waitr a fee calculated as a set percentage

 of each order made through the platform (called a “Service Transaction Fee”) in addition to an

 initial set up fee (called a “Network Fee”). The agreement that establishes this relationship in a

 form, written contract of adhesion, known as a Master Services Agreement, which also provided

 that it is complete and final, and could not be modified except by a subsequent written agreement

 signed by both parties. The MSA also provided that either party could terminate the agreement

 with 30-days’ notice.

        30.     After agreeing to inclusion on Waitr’s network and paying the initial costs, Waitr

 unilaterally increased the Service Transaction Fee it charges Plaintiffs and putative class members




                                                 9
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 10 of 23 PageID #: 322




  with no contractual justification. Waitr did this through a Service Transaction Fee increase

  program implemented through a centralized system. Upon information and belief, these unilateral

  increases were intended to glean millions of unearned dollars from Waitr’s restaurant customers

  simply to increase profit and falsely burnish its financials before a public offering. This conduct

  constitutes a breach of contract, a violation of the duty of good faith and fair dealing, and has

  resulted in Waitr being unjustly enriched.

         31.     Additionally, Waitr recently engaged in distinct unlawful conduct again designed

  to increase profits, as well as lock restaurant customers into new, unfavorable terms. On July 1,

  2019, Waitr notified all of its restaurant customers, including Casa Manana, Que Pasa, and Casa

  Tu, that it was terminating the existing MSA. The only way for restaurant customers to remain on

  the platform was to sign a new MSA by July 31, 2019. Waitr’s purported reason for doing so was

  so that it could “better serve” its restaurant customers. In truth, the purpose of the new MSA was

  simply to again increase the amount restaurant customers would pay Waitr, lock restaurant

  customers into an arbitration agreement and class waiver, and give it the power to change the

  agreement without a writing signed by both parties in the future. The manner, intent, and result of

  Waitr’s conduct in unilaterally terminating all existing MSAs violates the duty of good faith that

  is imputed under Louisiana law to any right to terminate a contract.

         A.      The Terms Of The Uniform Contracts (MSAs).

         32.     Waitr uses effectively identical, form agreements to contract with customers. These

  are known as Master Services Agreements. Every class member entered into an effectively

  identical MSA. All relevant terms are pre-printed by Waitr. The first and second pages of the

  form agreement contain blanks where the restaurant customer name and contact information is

  entered. “Exhibit A” of the form contract, the Services Order Form, contains a table where the




                                                  10
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 11 of 23 PageID #: 323




  amount of the initial Network Fee and the Service Transaction Fee are specified. The Service

  Transaction Fee is a set percentage of the dollar amount of each order placed through the Waitr

  platform. The Network Fee is substantial, often $1,500 or more.

         33.        Aside from establishing the Service Transaction Fee, the form contract also

  contains other relevant standard provisions which (a) mandate that Louisiana law apply to every

  class member’s claim, (b) establish a year long, auto-renewing term, (c) allow either party to

  terminate with 30-days’ notice, (d) prohibit the alteration of the written contract without a writing

  signed by both parties and limit waivers of rights to those signed by the party waiving the right,

  and (e) integrate the contract and limit its interpretation to the four corners of the document itself:

               a. “GOVERNING LAW AND FORUM. This Agreement shall be governed by the
                  laws of the State of Louisiana (without regard to conflicts of law principles) for any
                  dispute between the parties or relating in any way to the subject matter of this
                  Agreement. The sole and exclusive venue, without regard to any statute or choice
                  of law considerations for any suit or legal proceeding arising out of this Agreement
                  shall be exclusively brought in the Federal or state courts for Calcasieu Parish,
                  Louisiana, and Waitr and Customer submit to personal jurisdiction of these courts
                  . . . . The prevailing party in any litigation is entitled to recover from the non-
                  prevailing party all reasonable attorneys' fees and costs incurred as a result of such
                  litigation. ”

               b.    “Renewals: This order renews for additional 1 year periods, unless either party
                    provides the other with written (including email) notice of non-renewal at least 30
                    days prior to the renewal date.”

               c. “Term. Either party may terminate this Agreement with 30 days’ written notice,
                  subject to all open Orders terminating.”

               d. “Entire Agreement & Changes. This Agreement and the Order or exhibits hereto
                  constitute the entire Agreement between the parties, and supersedes any prior or
                  contemporaneous negotiations or agreements, whether oral or written, related to
                  this subject matter. Customer is not relying on any representation concerning this
                  subject matter, oral or written, not included in this Agreement. No representation,
                  promise or inducement not included in this Agreement is binding. No modification
                  of this Agreement is effective unless in writing and signed by an authorized
                  representative of each party, and no waiver is effective unless the party waiving the
                  right signs a waiver in writing.”




                                                    11
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 12 of 23 PageID #: 324




                e. “Terms . . . . This order and the agreement are the entire agreement between the
                   parties, and they supersede and replace all prior and contemporaneous negotiations,
                   agreements, representations and discussions regarding this subject matter. Only a
                   signed writing of the parties may amend this order.”

          34.      Notably, the form contract provides no basis by which Waitr can unilaterally

  change any terms to the agreement or the exhibits incorporated therein. In fact, the contract affirms

  that the only mechanism through which the agreement may be changed is through a written

  agreement signed by authorized representatives of both parties.

          B.       Waitr’s Unlawful, Unilateral Price Increases.

          35.      Despite the express prohibition on unilaterally changing the terms of the MSA,

  Waitr intentionally carried out systematic and widespread Service Transaction Fee increases

  without contractual authorization or agreement signed by Plaintiffs and Service Transaction Fee

  Increase Class members.

          36.      Waitr induced Plaintiffs and Service Transaction Fee Increase Class members into

  entering into form contracts with fixed Service Transaction Fees. By its terms, the MSA cannot be

  changed except by agreement written and signed by both parties. Subsequently, Waitr brazenly

  and openly violated the clear terms of these agreements by unilaterally increasing the Service

  Transaction Fee. For example, for Plaintiffs Casa Manana, Que Pasa, and Casa Tu, the Service

  Transaction Fee was increased form 3.5% to 7%, and from 7% to 10% or 15%. For Plaintiff

  Bobby’s, the Service Transaction Fee was increased from 10% to 15% in 2018. Though the precise

  percentage of increase of these increases may vary slightly, the Service Transaction Fee increases

  Waitr imposed were identical in timing, methodology, and intent across its base of customers. This

  is evidenced by the fact that Waitr told its customers that in 2018 it was “adopting a flat 15% rate

  for all transactions.”

          37.      Upon information and belief, these Service Transaction Fee increases were directed



                                                    12
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 13 of 23 PageID #: 325




  by Waitr’s corporate officers as part of a broad strategy to increase revenue and profit prior to the

  sale and public offering of the company. Waitr began business in 2013, and quickly saw significant

  growth. By 2018, it claimed to operate across the Southeast and Atlantic regions, with “partner

  restaurants” in over 30 cities and be experiencing large gains in terms of revenue and customer

  base. At that time, it began discussions to be bought by an investment group. In November, that

  group purchased Waitr for $308 million and immediately listed it on the NASDAQ stock

  exchange.       During the negotiations for Waitr’s purchase, and before it went public, Waitr

  implemented the unilateral fee increase in 2018. It then reported increased growth, year-over-year,

  for the quarter proceeding the public offering and increased its revenue outlook. Since then, Waitr

  has reported record growth and earnings and has a current valuation of over $750 million.

         38.        These unilateral Service Transaction Fee increases imposed by Waitr were not

  allowable under the MSAs that Plaintiffs and each Service Transaction Fee Increase Class member

  entered into. There is no legal justification for Waitr’s implementation of these increases. The form

  MSA, which Waitr drafted and presented as a contract of adhesion, does not allow for them. Waitr

  did not follow the only contractually allowed method for altering the agreement: writing signed by

  both parties.

         39.        The contemplated service to be performed by Waitr were comprehensively

  understood by the parties and did not present a naturally dynamic situation. Waitr undertook to

  provide a service to its restaurant customers. Through all of the Service Transaction Fee increases,

  the service remained the exact same. There were no changes of the nature of the service to be

  performed that was not contemplated by the parties. Waitr presented supposedly-legitimate

  reasons for the increases: occasionally citing increased costs or a need to better serve the

  restaurants. These representations were untrue. The only difference was the Waitr asked to be paid




                                                   13
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 14 of 23 PageID #: 326




  more for providing the exact same service. Waitr acted arbitrarily in thinly-veiled attempts to reap

  more revenue from its restaurant customers. It drew Plaintiffs and class members in by offering

  flat, set Service Transaction Fees, all the while knowing that it would, in breach of the clear

  contractual language, increase the rates when it required more revenue. This type of baiting and

  switching represents a bad faith breach of contract. As a direct result of its contractual breach,

  Waitr has wrongfully taken millions of dollars from its “restaurant partners.”

         40.     Additionally, Plaintiffs and Service Fee Increase Class members did not waive their

  rights to demand adherence to the contractual terms. Waitr did not seek, and Plaintiffs and Service

  Fee Increase Class members give, a written waiver of Waitr’s breach as required by the MSA.

         C.      Waitr’s Unlawful Agreement Termination.

         41.     On July 1, 2019, Waitr notified all of its restaurant customers that it was terminating

  their active, automatically-renewing MSA effective August 1, 2019, regardless of when those

  MSA’s began. In order to continue being included on Wait’s platform, all Agreement Termination

  Class members (including Plaintiffs Casa Manana, Que Pasa, and Casa Tu) were told they had to

  sign a new MSA before July 31, 2019, or Waitr would remove them from the platform and

  unilaterally cancel their existing contracts. Waitr did not replay any of the upfront costs it requires

  for joining the Waitr platform, including for restaurant customers that had signed up recently.

         42.     Waitr carried out an extensive campaign to force customers to sign the new

  agreements, much of which relied upon half-truths and omissions that represented the customer-

  wide cancellation as something other than the money grab it actually was. For example, Waitr told

  customers that the purpose of the agreement was to “better serve” them and help them “grow [their]

  businesses.”

         43.     The existing MSA provided either party the right to cancel with 30-day’s notice.




                                                    14
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 15 of 23 PageID #: 327




  However, any termination under this clause had to be performed in good faith. Louisiana Civil

  Code art. 1770 provides: “A resolutory condition that depends solely on the will of the obligor

  must be fulfilled in good faith.” To exercise their right to terminate in good faith, a party must

  consider not only his own advantage, but also the hardship to which the other party will be

  subjected because of the termination.

         44.     The method, purpose, and result of Waitr’s sweeping unilateral termination,

  demonstrate that this termination was made in bad faith. For example, the new MSA changes the

  way Waitr is compensated by restaurant customers. As opposed to the fixed Service Transaction

  Fee in the current MSA, the new MSA provides for Waitr to be paid a “commission.” The amount

  of this “commission” is based on the “calendar month net food sales form the Waitr platform.”

  Apparently, Waitr will now calculate the total dollar amount ordered from the restaurant

  customer’s restaurant through its platform in each month. It will apply that net amount to a chart

  that is Exhibit A of the new MSA. The percentage of the commission depends upon what range of

  amounts a restaurant customers’ net food sales falls between on that chart. Then, for each app

  user’s food order in the next month, Waitr will receive the percentage yielded by reference to the

  chart. This commission mechanism differs from the Service Transaction Fee in two key ways.

  First, it is variable for every restaurant month-to-month. This means that there is no way for a

  restaurant to know the “commission” it will be paying Waitr month-to-month. Second, for all

  restaurant customers who do not have net food sales through Waitr of over $20,000 per month, the

  amount they are paying Waitr through this commission alone is increased significantly. Depending

  on the range of net food sales these restaurant customers fall into, the increase is between 4% and

  10%.

         45.     Second, in addition to this commission compensation arrangement, Waitr also now




                                                  15
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 16 of 23 PageID #: 328




  charges “credit card processing and a per transaction fee.” These fees did not appear in the old

  MSA and the amount of these fees appears nowhere on the new MSA. Third, Waitr gave itself the

  ability to change any terms of the new MSA unilaterally, subject to the restaurant customer’s right

  to terminate. This is a change from the old MSA that required a writing signed by both parties to

  change the agreement. Fourth, Waitr included an arbitration and class waiver in the new MSA.

  This changes the remedies available to restaurant customers.

          46.     Thus, Waitr will be taking a larger fee from essentially all restaurant customers in

  the form of the “commission” arrangement; every restaurant will be paying more total to Waitr

  due to the new credit card processing and per transaction fees; restaurant customers (even the best

  performing) have no certainty over the rate they will be paying Waitr for the same exact service it

  had under the old MSA because of the month-to-month calculation; restaurant customers further

  have no certainty over the rate they will be paying Waitr for the same exact service because Waitr

  can unilaterally change the terms of the agreement; and, restaurant customers purportedly give up

  remedies to challenge Waitr for future unlawful conduct..

          47.     It is clear that Waitr’s purported reason for terminating the old MSA, “to better

  serve” restaurant customers, was not true. Waitr is an expanding company. The termination of the

  old MSA in favor of the new payment terms was simply the most recent attempt by Waitr to extract

  more revenue from its restaurant customers and, through the other terms of the new MSA, to make

  it easier to do so in the future and to chill litigation.

          48.     These changes, and the extortive, misleading, and sweeping manner in which Waitr

  implemented them establishes that the termination was in bad faith and complete disregard of the

  damage it represented to Plaintiffs Casa Manana, Que Pasa, and Casa Tu, and the Agreement

  Termination class members. Waitr’s motives in disregarding the old MSA and seeking enhanced




                                                      16
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 17 of 23 PageID #: 329




  profit for providing the same exact service, to the detriment of Plaintiffs Casa Manana, Que Pasa,

  Casa Tu and the Agreement termination Class members were dishonest, and of questionable

  morals. Because of the bad faith termination of the old MSA, Plaintiffs Casa Manana, Que Pasa,

  Casa Tu, and Agreement Termination Class members were unable to realize the benefit of their

  bargain, surrendered the value of Network Fees paid, and, to the extent they accepted the new

  MSA under such circumstances, were subjected to increased payments to Waitr in providing the

  same service.

                                   VI.     CAUSES OF ACTION

                                             COUNT I
                                    BREACH OF CONTRACT
                     (On Behalf of the Service Transaction Fee Increase Class)

         49.      All allegations and paragraphs in this complaint are incorporated by reference.

         50.      Plaintiffs and each member of the Service Transaction Fee Increase Class entered

  into form, written agreements with Waitr known as a Master Services Agreements.

         51.      Plaintiffs and each member of the Service Transaction Fee Increase Class

  performed on their agreements.

         52.      As set out herein, through its practice of unilaterally increasing the Service

  Transaction Fee not allowed by the MSAs, Waitr breached the agreements with Plaintiffs and each

  Service Transaction Fee Increase Class member.

         53.      Plaintiffs and each member of the Service Transaction Fee Increase Class have been

  directly and proximately harmed by Waitr’s breach of contract in that each paid more for Waitr’s

  services (that remained unchanged) than agreed upon.




                                                  17
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 18 of 23 PageID #: 330




                                       COUNT II
           VIOLATION OF THE DUTY OF GOOD FAITH AND FAIR DEALING
                        IN THE BREACH OF A CONTRACT
                (On Behalf of the Service Transaction Fee Increase Class)

         54.     All allegations and paragraphs in this complaint are incorporated by reference.

         55.     To the extent necessary, this count is pled in the alternative.

         56.     Plaintiffs and each member of the Service Transaction Fee Increase Class entered

  into form, written agreements with Waitr known as Master Services Agreements.

         57.     Plaintiffs and each member of the Service Transaction Fee Increase Class

  performed on their agreements.

         58.     As set out herein, through its practice of unilaterally increasing the Service

  Transaction Fee not in accordance with any contractual provision, Waitr breached the agreements

  with Plaintiffs and each Service Transaction Fee Increase Class member.

         59.     Waitr’s breach was not simply bad judgment, negligence, or an honest mistake as

  to the rights and duties of the contract. By intentionally raising the Service Transaction Fee

  unilaterally, in the face of repeated and clear contractual language that Waitr itself drafted, that

  provided it could not do so without a written and bilaterally signed agreement, Waitr’s conduct

  evidences dishonesty, ill will, an outright and transparent refusal to fulfill its contractual

  obligation, intent, and questionable morals.

         60.     Waitr’s motives were dishonest, in ill will, in outright and transparent refusal to

  fulfill its contractual obligation, and of questionable morals. Despite any thinly-veiled language in

  the notice letters sent to Plaintiffs and Service Transaction Fee Class members, the Service

  Transaction Fee increases were made simply to realize extra revenue for providing the exact same

  service outlined in the MSA. This is not a simply breach based on misunderstanding. Waitr clearly

  implemented these price increases intentionally, in violation of contractual language it knew



                                                   18
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 19 of 23 PageID #: 331




  existed and that it had drafted, to boost its revenue purely at its restaurant customers’ expense.

         61.       Plaintiffs and each member of the Service Transaction Fee Increase Class have been

  directly and proximately harmed by Waitr’s breach of the contract and intentional breach of the

  covenant of good faith and fair dealing in that each paid an unlawfully and unilaterally increased

  Service Transaction Fee, above what was agreed upon.

                                             COUNT III
                                      UNJUST ENRICHMENT
                      (On Behalf of the Service Transaction Fee Increase Class)

         62.       All allegations and paragraphs in this Complaint are incorporated by reference.

         63.       To the extent necessary, this count is pled in the alternative.

         64.       Waitr, by increasing the Service Transaction Fee, realized an enrichment. Plaintiffs

  and Service Transaction Fee Increase Class members, by virtue of the increase of the Service

  Transaction Fee, suffered an impoverishment.

         65.       Because this enrichment and impoverishment resulted from the same conduct, they

  are connected.

         66.       There was no legally recognized justification or cause for this conduct and the

  resulting enrichment and impoverishment.

         67.       There is no other remedy at law available to Plaintiffs and the Service Transaction

  Fee Increase Class members.

                                             COUNT IV
                            BREACH OF THE DUTY OF GOOD FAITH
                           (On Behalf of the Agreement Termination Class)

         68.       All allegations and paragraphs in this Complaint are incorporated by reference.

         69.       To the extent necessary, this count is pled in the alternative.

         70.       Plaintiffs Casa Manana, Que Pasa, Casa Tu, and each member of the Agreement




                                                     19
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 20 of 23 PageID #: 332




  Termination Class entered into form, written agreements with Waitr known as Master Services

  Agreements.

            71.   These MSAs gave either party the right to terminate the Agreement with 30-days’

  notice.

            72.   Louisiana law, as reflected in La. Civ. Code art. 1770, requires that the right to

  terminate an agreement must be exercised in good faith.

            73.   As described above, Waitr’s conduct in terminating the old MSA in favor of the

  new MSA was motivated by dishonesty, ill will, and questionable morals. Waitr’s conduct in

  seeking additional profit and favorable terms in a new agreement, forsaking the old automatically-

  renewing agreement was in bad faith and completely disregarding the damage it represented to

  Plaintiffs Casa Manana, Que Pasa, Casa Tu, and the Agreement Termination class members, was

  a termination in bad faith. Waitr’s motives in disregarding the old MSA and seeking enhanced

  profit for providing the same exact service.

            74.   Plaintiffs Casa Manana, Que Pasa, Casa Tu, and each member of the Agreement

  Termination Class have been directly and proximately harmed by Waitr’s bad faith termination of

  the old MSA in that each was unable to realize the benefit of their bargain, surrendered the value

  of Network Fees paid, and, to the extent they accepted the new MSA under such circumstances,

  were subjected to increased payments to Waitr in providing the same service.

                                             COUNT V
                                     UNJUST ENRICHMENT
                          (On Behalf of the Agreement Termination Class)

            75.   All allegations and paragraphs in this Complaint are incorporated by reference.

            76.   To the extent necessary, this count is pled in the alternative.

            77.   Waitr, by terminating the MSA, realized an enrichment. Plaintiffs Casa Manana,




                                                    20
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 21 of 23 PageID #: 333




  Que Pasa, Casa Tu, and Agreement Termination Class members, by virtue of the termination of

  their MSAs, suffered an impoverishment.

         78.       Because this enrichment and impoverishment resulted from the same conduct, they

  are connected.

         79.       There was no legally recognized justification or cause for this conduct and the

  resulting enrichment and impoverishment.

         80.       There is no other remedy at law available to Plaintiffs Casa Manana, Que Pasa,

  Casa Tu, and the Agreement Termination Class members.

                                      VII.   PRAYER FOR RELIEF

         81.       Plaintiffs, on behalf of themselves and each member of the putative Classes,

  demand all remedies and damages available to it, including the sum of all unlawful rate increases

  paid to Waitr, damages resulting from Waitr’s unlawful termination of the old MSA, injunctive

  relief, restitution, and interest. Plaintiffs, on behalf of themselves and each member of the putative

  Classes, consistent with the form contract and applicable law, seek the attorneys’ fees and costs

  incurred in bringing this action.


  Plaintiffs request a trial by jury.

  Dated: January 21, 2020                               Respectfully submitted,

                                                        s/ Nicholas W. Armstong
                                                        Nicholas W. Armstrong
                                                        Garrett Owens
                                                        PRICE ARMSTRONG, LLC
                                                        2226 First Avenue South, Suite 105
                                                        Birmingham, Alabama 35223
                                                        Phone: 205.208.9588
                                                        Fax: 205.208.9598
                                                        nick@pricearmstrong.com
                                                        garrett@pricearmstrong.com




                                                   21
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 22 of 23 PageID #: 334




                                            Adras Paul LaBorde, III
                                            Louisiana Bar Number 21580
                                            DUDLEY DEBOISER, PC
                                            1075 Government Street
                                            Baton Rouge, Louisiana 70802
                                            Phone: 225.478.4122
                                            Fax: 225.478.4172
                                            PLaborde@dudleydebosier.com

                                            John Rainwater
                                            RAINWATER, HOLT & SEXTON, P.A.
                                            P.O. Box 17250
                                            Little Rock, Arkansas 72222
                                            Phone: 501.868.2500
                                            Fax: 501.868.2508
                                            john@rainfirm.com




                                       22
Case 2:19-cv-00552-TAD-KK Document 48 Filed 03/19/20 Page 23 of 23 PageID #: 335




                                   CERTIFICATE OF SERVICE

         I certify that on January 21, 2020, I filed the foregoing using the Court’s CM/ECF system

  which will send notice of such filing to all counsel of record.


                                                        /s/ Nicholas W. Armstrong
                                                        /s/ Adras Paul LaBorde, III
                                                        /s/ John Rainwater




                                                   23
